UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-2008


CHARLES RICHARD ALSOP GILBERT, JR.,

                 Plaintiff - Appellant,

          v.

GARY BANGS,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01440-AW)


Submitted:    May 4, 2012                     Decided:   June 6, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Gardiner, Fairfax, Virginia, for Appellant.     Rod J.
Rosenstein, United States Attorney, Larry D. Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles          Richard        Alsop       Gilbert,      Jr.,    appeals         the

district court’s order granting summary judgment in favor of the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) and

dismissing his petition for review of ATF’s final administrative

decision denying his application for a federal firearms license

for violations of the Gun Control Act of 1968 (“GCA”), 18 U.S.C.

§§ 921-30 (2006).                We have reviewed the record and find no

reversible error.           Accordingly, we affirm.

           We     review          the     district       court’s     grant    of       summary

judgment de novo.           Jennings v. Univ. of N.C., 482 F.3d 686, 694

(4th Cir. 2007) (en banc).                     Summary judgment shall be granted

“if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”        Fed. R. Civ. P. 56(a).                    In determining whether a

genuine issue of material fact exists, we must view the evidence

in the light most favorable to the nonmoving party.                           Blaustein &

Reich,   Inc.    v.    Buckles,         365     F.3d    281,   286    (4th    Cir.     2004).

However, “a nonmovant cannot defeat summary judgment with merely

a scintilla of evidence.”                Id.

           The        Attorney          General     is     authorized        to     deny      an

application     for     a       federal    firearms       license     if    the    applicant

“willfully      violated”         any     provision      of    the    GCA.        18   U.S.C.

§ 923(d)(1)(C).             A    single     willful      violation      of    the      Act   is

                                                2
sufficient     to   authorize    the   denial    of   an     application     for    a

federal    firearms     license.       Appalachian      Res.    Dev.   Corp.       v.

McCabe, 387 F.3d 461, 464 (6th Cir. 2004); Arwady Hand Trucks

Sales, Inc. v. Vander Werf, 507 F. Supp. 3d 754, 763 (S.D. Tex.

2007); DiMartino v. Buckles, 129 F. Supp. 3d 824, 827 (D. Md.

2001).

              Gilbert     previously   served    as    the     owner   and   chief

responsible      person    for   American   Arms      International     (“AAI”),

which secured a federal firearms license to sell firearms and

ammunition in 1984.          After a series of compliance inspections

revealed a myriad of violations, ATF revoked AAI’s license in

2005.     Gilbert petitioned for judicial review, and the district

court awarded ATF summary judgment, finding that the revocation

of AAI’s license “was not only ‘authorized’ but well justified”

where Gilbert “continued to commit hundreds of violations of the

GCA   after    repeated     warnings   about    the   unlawfulness      of   [his]

prior noncompliance.”         Am. Arms Int’l v. Herbert, No. DKC 2006-

2468 (D. Md. Feb. 19, 2008) (unpublished).                 This court affirmed

the district court’s judgment, noting that “[i]n the more than

twenty years that Gilbert has been in business, [ ] he has shown

a profound indifference to ATF's numerous efforts to bring him

into compliance.”          Am. Arms Int’l v. Herbert, 563 F.3d 78, 87

(4th Cir. 2009).



                                        3
            On October 20, 2008, Gilbert filed an application for

a federal firearms license in his personal capacity.                                ATF denied

Gilbert’s application on June 23, 2009, reasoning that Gilbert

had willfully violated the GCA by: (1) serving as the chief

responsible        person          for    AAI,        which   committed        thousands       of

violations      of     the        GCA    from    1984    to     2003,   resulting       in   the

revocation of its federal firearms license; (2) attempting to

circumvent the revocation decision through a series of straw

applications from 2004 to 2007; and (3) continuing to order and

sell   firearms             in    February       and     March       2008     following      the

revocation      of      AAI’s       federal      firearms       license.           Following    a

hearing,     ATF       issued        Gilbert      a     Final     Notice      of    Denial     of

Application, and Gilbert petitioned for judicial review in the

district court.              The district court granted ATF’s motion for

summary judgment, finding that substantial evidence existed to

support a finding of hundreds of willful violations of the GCA

that   serve      as    a        valid   basis    for     ATF’s      denial    of    Gilbert’s

license application.

             On    appeal,          Gilbert      asserts      that    the   district        court

erred in granting ATF summary judgment because the five-year

statute    of     limitations            set    forth    in     28   U.S.C.    §     2462    bars

consideration          of    Gilbert’s         willful    violations        committed       under

AAI’s license prior to 2003.                    In addition, Gilbert contends that

he did not willfully violate the GCA by: (1) failing to file a

                                                  4
theft report for nineteen firearms; (2) ordering firearms in

2008 after AAI’s license was revoked; and (3) making material

misrepresentations on the applications of other individuals.

           The district court declined to interpret 28 U.S.C. §

2462 as barring ATF’s ability to consider Gilbert’s acts under

AAI’s   license   that    occurred      more    than    five   years   before   ATF

denied Gilbert’s application in June 2009.                   We concur.     Section

2462 provides, in relevant part, that the United States may not

commence an “action, suit or proceeding for the enforcement of

any civil fine, penalty, or forfeiture, pecuniary or otherwise”

more than five years after the claim first accrued.                       28 U.S.C.

§ 2462.     Because      the   United    States        did   not   “commence”   the

proceedings that have led to this appeal, and, in any event, the

denial of a federal firearms application is not the enforcement

or assessment of a civil penalty, the statute of limitations

imposed by 28 U.S.C. § 2462 does not apply here.

           Although Gilbert contests the factual basis for some

violations cited by ATF that postdate the revocation of AAI’s

license, Gilbert does not dispute the thousands of violations

committed under AAI’s license from 1984 to 2003.                       As ATF is

authorized to deny an application for a federal firearms license

based upon a single violation, ATF was clearly authorized in

denying Gilbert’s application.               Accordingly, the district court

properly awarded ATF summary judgment.

                                         5
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    6